Cornell, J.
The notice of appeal is from an order of the district court, bearing date the first day of March, 1878, and setting aside and dissolving the writ of attachment issued in this action against the property of the defendant Burroughs. The return discloses no such order. The only order made in the action, so far as appears by the return, is one “setting aside the levy made under and by virtue of the writ upon the property of defendant Uhless, as appears by the return of the sheriff endorsed thereon, with ten dollars costs of motion.” This order is not the subject of the appeal mentioned in the notice, and .is not, of course, properly before us for consideration; and as it does not appear by the return to this court that any order of the character .described in the notice of appeal was ever made, the appeal ■is dismissed.